 



Exhibit 10.2
May 1, 2005
Mr. Paul R. Keen
Argo-Tech Corporation
23555 Euclid Avenue
Cleveland, OH 44117-1795
Dear Mr. Keen:
     Reference is hereby made to the agreement dated February 13, 1989 by and
between Argo-Tech Corporation (“Argo-Tech”) and yourself.
Argo-Tech proposes that the Agreement be amended as follows:
In the event a “Change in Control” (as hereinafter defined) occurs and you
remain employed by Argo-Tech on a full time basis through the effective date of
the Change in Control, Argo-Tech shall pay you, in a single lump sum on the
effective date of the Change in Control, the amount due under Section 4 of the
Agreement. Upon any such payment, the Agreement, including without limitation,
Argo-Tech’s obligations under Section 10, shall be cancelled and of no further
force and effect.
A “Change in Control” shall have occurred if any of the following events shall
occur:

  (i)   AT Holdings Corporation (“the Company”) is merged or consolidated or
reorganized into or with another corporation or other legal person, and as a
result of such merger, consolidation or reorganization less than a majority of
the combined voting power of the then-outstanding securities of such corporation
or person immediately after such transaction are held in the aggregate by the
holders of “Voting Stock” (as that term is hereafter defined) of the Company
immediately prior to such transaction;     (ii)   A majority of the Company’s
Voting Stock is transferred to a corporation or other legal person other than
the current holders of the Company’s Voting Stock;     (iii)   The Company sells
or otherwise transfers all or substantially all of its assets to any other
corporation or other legal person and less than a majority of the combined
voting power of the then-outstanding securities of such corporation or person
immediately after such sale or transfer is held in the aggregate by the holders
of Voting Stock of the Company immediately prior to such sale or transfer;    
(iv)   If there is a report filed on Schedule 13D or 14D-l pursuant to the
Securities Exchange Act of 1934 (the “Act”), disclosing that any person (under
Section

Argo-Tech Corporation
23555 Euclid Avenue Cleveland, OH 44117-1795 USA
Phone: (216) 692-6000 www.argo-tech.com

 



--------------------------------------------------------------------------------



 



Mr. Paul R. Keen
May 1, 2005
Page 2

      13(d)(3) or Section 14(d)(2) of the Act) has become the beneficial owner
(under Rule 13d-3) of securities representing 20% or more of the
then-outstanding Voting Stock of the Company; or     (v)   The Company shall
file a report or proxy statement with the SEC pursuant to the Act disclosing
under Item 1 of Form 8-K thereunder or Item 6(e) of Schedule 14A thereunder (or
any successor schedule, etc.) that a Change in Control of the Company has or may
have occurred or will or may occur in the future pursuant to any then-existing
contract or transaction.

Anything herein to the contrary notwithstanding, a Change in Control shall not
be deemed to occur because (A) an entity in which the Company directly or
indirectly controls a majority of the voting securities, (B) any Company
sponsored employee stock ownership plan or employee benefit plan (or entity
holding voting shares pursuant to such plan) or (C) former and current employees
of the Company either directly or indirectly or both own a majority of the
Voting Stock of the Company.
For the purpose of this Section, a corporation controlled by a corporate holder
of Voting Stock shall be deemed to be the same holder of Voting Stock. A legal
person with respect to which a holder of Voting Stock could make a “Permitted
Disposition” pursuant to Section 3.01 of that certain 1994 Stockholders’
Agreement dated May 17, 1994 among certain of the holders of Voting Stock shall
be deemed to be the same holder of Voting Stock.
“Voting Stock” shall mean the Company’s Voting Stock.
     Except as expressly amended hereby, the Agreement shall remain in full
force and effect in accordance with its terms.
     If you are in agreement, please so indicate by signing the enclosed copy of
this letter and return it to me.

            ARGO-TECH CORPORATION
      By   /s/ Frances S. St. Clair         Frances S. St. Clair   
 
Its:   Executive Vice President and  
 
    Chief Financial Officer  

ACCEPTED AND APPROVED

     
          /s/ Paul R. Keen
 
Paul R. Keen
   

 